DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
The election/restriction requirement dated December 7, 2017 has been revised.  Claim 4 is rejoined with elected group Group I, claims 1-3 and are allowed as indicated below.  Claims 5-8 stand withdrawn from further consideration as being drawn to a nonelected invention.

Allowable Subject Matter
Claims 1-4 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The rejection on the ground of nonstatutory double patenting over claim 5 of US 8,563,606 is withdrawn in light of applicant’s argument.
Based on the withdrawal, the recitation of allowed crystalline form D (see US 7,968,603) and the filing of a terminal disclaimer over ‘603, the instant claims are allowed.

Conclusion
This application is in condition for allowance except for the following formal matters: 

Note:  The examiner tried to reach Mr. Mark Cohen on February 2, 2020 and was told he could be reached by email.  It is noted SB-439 is not of record.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/BARBARA P BADIO/Primary Examiner, Art Unit 1628